10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

CaSe 2:18-cV-01778-.]CC Document 10 Filed 12/18/18 Page 1 of 12

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

CASE NO.: 2:18-cv-01778-'JCC

 

MA. ROlaIld . COMPLAINT FOR VIOLATION
_ _ oF CIVIL RIGHTS
Plalntlff, (for use only by plaintiffs not in
custody)
V- Jury Trial: § Yes \:| No

Universitv of Southern Califomia.

Defendant.

 

 

I. THE PARTIES TO THIS COMPLAINT
A. Plaintiff(s)

Provide the information below for each plaintij named in the complaint Attach
additional pages if needed

Name Roland Ma

Street Address 12345 Lake City Way NE
City and County Seattle and King County
State and Zip Code Washington and 98125
Telephone Number (206) 415'1234

 

 

 

 

 

COMPLA|NT FOR V|OLAT|ON OF C|V|L R|GHTS - 1 RO|and |V|a
PO Box 203

Seatt|e WA 981 1 1

P. (253) 888-8001

F. (253) 888-8002

 

 

 

 

CaSe 2:18-cV-01778-.]CC Document 10 Filed 12/18/18 Page 2 of 12

B. Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation F or an
individual defendant include the person 's job or title (sznown). Attach additional pages if

needed
Defendant No. 1

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number

l:| Individual capacity

Defendant No. 2

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number

E Individual capacity

II.

University of Southern California

 

A Non-profit Organization

 

3551 Trousdale Pkwy ADM 102

 

Los Angeles and Los Angeles County

 

California and 90098

 

(213) 740-7922

 

§ Offlcial capacity

Corporation Service Company

 

Registered Agent

 

300 Deschutes Way SW Sre 304

 

Tumwater and Thurston County

 

Washington and 98501

 

(800) 927-9800

 

§§ Ofi`lcial capacity

PREVIOUS LAWSUITS

Have you brought any other lawsuits in any federal court in the United States:?

lNo

COMPLA|NT FOR V|OLAT|ON OF C|V|L R|GHTS - 2

Ro|and Ma
Po Box 203
seattle WA 98111
P. (253) 888-8001
F. (253) 888-8002

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

CaSe 2:18-cV-01778-.]CC Document 10 Filed 12/18/18 Page 3 of 12

III. BASIS FOR JURISDICTION

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any

rights, privileges, or immunities secured by the Constitution and [federal laws]." Under Bivens

v. Six Unknown Named Agents of F ederal Bureau of Narcotics, 403 U.S. 388 (1971), you may

sue federal officials for the violation of certain constitutional rights.

A.

Are you bringing suite against (check all that apply):

l:l Federal officials (a Bivens claim)
State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are
suing under section 1983, What federal constitutional or statutory right(s) do you claim
is/are being violated by state or local officials?

The Americans with Disabilities Act of 1990 (42 U.S.C. 8 12101), as amended. Section

504 of the Rehabilitation Act of 1973 (29 U.S.C. § 701 et seg, as amended, and Family
Educational Rigl_lts and Privacy Act of 1974 (20 U.S.C. § 1232g).

Section 1983 allows defendants to be found liable only when they have acted "under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
the District of Columbia." 42 U.S.C. § 1983. If you are suing under section 1983, explain
how each defendant acted under color of state or local law. If you are suing under
Bivens, explain how each defendant acted under color of federal law. Attach additional
pages if needed.

Please see attachment #1 for the email that I have sent to Office for Civil Rights

 

COMPLA|NT FOR V|OLAT|ON OF C|V|L R|GHTS - 3 Ro|and Ma

PO Box 203
Seatt|e WA 981 11
P. (253) 888-8001
F. (253) 888-8002

 

 

Case 2:18-cV-01778-.]CC Document 10 Filed 12/18/18 Page 4 of 12

IV. STATEMENT OF CLAIM
State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the alleged wrongful action, along with the dates and locations of all relevant events.
You may wish to include further details such as the names of other persons involved in the events
giving rise to your claims. Do not cite any cases or statutes If more than one claim is asserted,

number each claim and write a short and plain statement of each claim in a separate paragraph
Attach additional pages if needed

T his case is not only about discrimination but also acts of retaliation by the
University. The factual basis for enforcing Section 504 of the Rehabilitation Act of 1973,
would be the retaliations since Aug 14, 2018, Specifically, the University officials first
declined a request to accommodate my status by refusing to conduct a hearing online. As
a result, I had to travel from Seattle,§ where I live, to Los Angeles, where the school is
located, and when I met the univers ty officials on the campus, I had a panic attack
associated with the unsuitable envirbnment for my wellbeing. Besides, the officials
refused to provide health care assistance l find a connection between these outrageous
events and the University also obtained multiple civil protection orders against me. Even
they do expire in one (1) year, and it is not suggested to appeal because by that time it
will be expired., but still, I have appjealed the decisions (Exhibit A) and now pending for
a hearing date. 1

The University made efforts to illegally obtain my medical records in
connection to the complaints of discrimination The Department of Education had
indicated that the University of Southern California (USC) had a legitimate right to
contact me and my parents during an emergency situation, and it did so for over ten times
since Aug 24, 2018, However, this extended to efforts to try and get my medical records

by contacting my psychiatrist, Dr. Jesse McClelland, on Sep 24, 2018, Sep 25, 2018, and

COMPLA|NT FOR V|OLAT|ON OF C|\A|L R|GHTS - 4 Roland Ma
‘ Po Box 203

‘ * seattle WA 98111

P. (253) 888-8001

F. (253) 888-8002

 

 

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cV-01778-.]CC Document 10 Filed 12/18/18 Page 5 of 12

Sep 27, 2018; my speech-language pathologist, Joanna Gursley, on Sep 24, 2018, and
Sep 25, 2018; and my primary care provider on Oct 5, 2018, and Oct\12, 2018, The USC
made these overtures without a valid release of information (Exhibit B).

Firstly, Ms. Brumer made a claim that I verbally assaulted her in an online
class. She did not outline anything remotely close to warranting a protection order or
constituting threats. She also claimed that l sent a complaint to the Board of Behavioral
Sciences (BBS) about a prior bankruptcy and traffic violations. She does not indicate that
the complaint was untrue or that it contained any threats, express or implied. If Whatever
I indicated in the complaint is true, then it shall be protected under the Freedom of
Speech in the First Amendment. Further, Ms. Brumer claims that she believes that 1 sent
her a hand-written note on or about August 1, 2018, indicating that she would end up
bankrupt. The note did not indicate who the sender was, and Ms. Brumer did not prove
that I was the one. To put the matters straight, l did not send this note nor make plans for
it to be delivered; if it was delivered to her, I do not have any idea who sent it.

In response, I did tile a civil action at King County District Court against USC
on Aug 17, 2018, requesting a mediation and applied for an order of civil ruling for the
school officials to stop doing whatever they were doing (violating my privacy). I believed
that calling my parents to inform them about my academic record, for example, was
against my interests as an adult. As an adult (over 18 years of age) I have the right over
access to my academic and medical records.

Things went quite smoothly afterwards For example, on Aug 23, 2018, the
VAC (Virtual Academic Center) Registrar’s Office approved my special request to take

next year’s classes in advance. These included the SOWK 611 and an elective of my

COMPLA|NT FOR V|OLAT|ON OF C|V|L R|GHTS - 5 Ro|and Ma

PO Box 203
Seatt|e WA 981 1 1
P. (253) 888-8001
F. (253) 888-8002

 

 

Case 2:18-cV-01778-.]CC Dot ument 10 Filed 12/18/18 Page 6 of 12

choice during the process of grade appeal (Exhibit C). However, there was some
interruption due to the administrative hearing on the same day (Exhibit D), but I still
managed to complete the registration with a special set on Aug 24, 2018, I believe the
registrar’s office approved this special set because my average GPA is at 3.67 or letter
grade A- (Exhibit E), meaning that taking upper division courses in advance should not
be a problem. As you can see (Exhibit E), the only disappointment is that I failed that
class, and it is the only class I failed since the time the reasonable accommodations were
taken away.

Secondly, on Aug 24, 2018, Ms. Brumer filed a new complaint against me. lt
had three allegations: (l) “Student nepeatedly engaged in disruptive activities in his
virtual classroom that interfere wit other student's ability to learn”; (2) “Student stated
that he Was watching pornography during class”; and (3) “Student advised another
student to file a false report against his professor.” There is a pending Student Judicial
Affairs hearing (Exhibit F) over thel matter. Ms. Brumer made these allegations after the
special set had been approved and the registration completed. I found her actions to be in
bad faith, and in the response filed an anti-harassment claim against her and Ms. Traube
on Aug 28, 2018 (Exhibit G).

In Exhibit G, you can see that on Sep 17, 2018, Ms. Hoovler, acting for Ms.
Brumer and Ms. Traube, indicated she cannot accept service on behalf of her clients at
that time (Page 1 of Exhibit G), but she agrees the matter to be continued for one week
(Page 3 and Page 7 of Exhibit G), so that with the additional time we can confirm the

scope and language of the tentative resolution (Page 11-14 of Exhibit G). Ultimately, she

COMPLA|NT FOR V|OLAT|ON OF C|\l|L R|GHTS - 6 Ro|and Ma
1 Po Box 203

` seattle WA 93111

P_ (253) 3383001

F. (253) 833-8002

 

 

 

 

Case 2:18-cV-01778-.]CC Document 10 Filed 12/18/18 Page 7 of 12

agreed the special hearing to be set at 2:30 pm so that l could have the distraction free-
environment that I needed.

But on Sep 20, 2018, while we were still in the process of finalizing the tentative
resolution, she went to the court for an ex-parte hearing, obtained a temporary protection
order and set the matter to be heard at 1:30pm on Oct 3, 2018 (Exhibit H), which means

the Judge will determine her application before my matter is resolved. This outcome is

 

directly related to the special accommodation that I had requested in the determination of
my claims. I responded by asking my attorney not to accept service just like what Ms.
Hoovler did in the first place (Exhibit I), and I have decided to leave the country at the
same time to avoid service.

Since then, the USC has escalated its actions against my wellbeing, including but
not limited to contacting my healthcare providers (Page 2-4 of Exhibit J), taping my door
and calling me day and night (Page 6-27 of Exhibit J), and backing into my emails (Page
28-35 of Exhibit J). Also, please note that the interim suspension was backdated; the

actual time 1 received the interim suspension is on Aug 30, 2018.

Where did the events giving rise to your claim(s) occur?

lt ended up with expulsion because of absences of some of the internal hearings due to
lack of accommodations, even I truly believes it has to do with the ami-harassment cases
that they have filed against me, but Erica Wasserman from USC indicated multiple times

the Court hearings (or orders) will not make any impact to their decisions.

B. What date and approximate time did the events giving rise to your claim(s) occur?

COMPLA|NT FOR V|OLAT|ON OF C|V|L R|GHTS - 7 Ro|and Ma
PO Box 203

Seatt|e WA 98111

P. (253) 888-8001

F. (253) 888-8002

 

 

 

 

 

Case 2:18-cV-01778-.]CC Doc§;ument 10 Filed 12/18/18 Page 8 of 12

~Aug 14, 2018 - Administrative hearing of the complaint filed by Ms. Brumer.

'Aug 17, 2018 - Filed a small claim and asked the school to do nothing until the hearing
-Aug 23, 2018 - Got approval for special set registration while awaiting the results from
grade appeal

'Aug 23, 2018 - USC. issued an avoidance of contact due to the complaint filed by Ms.

Brumer

'Aug 24, 2018 - Registration completed for the special set based on the earlier approval
'Aug 24, 2018 - Ms. Brumer filed a student judicial affairs complaint based on the old

information present in her Student Performance Improvement Plan

 

(SPIP) l

~ Aug 28, 2018 - Filed an anti-har:§ssment claim against Ms. Brumer and Ms. Traube
based on the retaliations I was seeinlg.

'Aug 30, 2018 - Received a backdated interim suspension; l found out that my student
account had been suspended on the same day.

' Sep 17, 2018 - Ms. Hoovler, repr:esenting Ms. Brumer and Ms. Traube, indicated in
court that she cannot accept serviceon behalf of her clients, but agree to continue the
case for a settlement agreement The matter is continued to Oct 3, 2018 at 2:30pm.
'Sep 20, 2018 - Ms Hoovler filed the same charges as I, on behalf of her clients against
me, obtained a temporary protection order and the matter set to be heard on Oct 3, 2018
at 1:30pm. §

' Sep 24, 2018 - Contacted my psychiatrist asking of my complete mental health and

medical records, so that the school can assess behaviors and the possibility of mass

shooting. §

COMPLA|NT FOR V|OLAT|ON OF C|V|L R|GHTS - 8 Ro|and |V|a
1 Po Box 203

Seattle WA 98111

P. (253) 888-8001

F. (253) 833-3002

 

 

 

 

 

 

Case 2:18-cV-01778-.]CC Document 10 Filed 12/18/18 Page 9 of 12

'Sep 24, 2018 - Contacted my speech-language pathologist and requested to have all of
my pending appointments with them, so that they could serve me with paperwork.

-Sep 25, 2018 - Contacted my MD and SLP, and also emailed my attorney, indicating
that I would not withdraw my OCR and BBS complaint, if they continued with the
restraining order.

’Oct 5 and Oct 12, 2018 - Contacted my primary care provider (PCP).

~Oct 11, 2018 - Obtained a 5-year civil harassment restraining order in Califomia
claiming there is valid proof of service. But even my attorney had already made it clear
he is not accepting service by email.

'Oct 17, 2018 - Obtained another civil harassment restraining order in Washington,
which extended the earlier restraining order to the State of Califomia.

What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

In light of this timeline, I believe there is factual ground for discrimination and
retaliation by the USC officials. The school contacted my parents (Page 4 of`,Exhibit L)
and Keiro Northwest and told them about one of my diagnosis (Page 9 of Exhibit L).
Besides, the school kept calling my phone (Page 21 of Exhibit L). If the university’s
actions that were taken in response to my initial complaint are not retaliation, then there
must be some other serious cause to it.

Simply put, you do not approve special set for registration if there is a foreseeable

possibility that the student would fail. Again, you do not allow someone to register and

attend for classes if there is a pending interim suspension. The timeline shows that I was

qualified for a special set and the suspension was backdated. Besides, if you truly agree

COMPLA|NT FOR V|OLAT|ON OF C|V|L R|GHTS - 9 Ro|and |V|a
PO Box 203

Seatt|e WA 98111

P. (253) 888-8001

F. (253) 888-8002

 

 

 

 

 

 

Case 2:18-cV-01778-.]CC Document 10 Filed 12/18/18 Page 10 of 12

to have a settlement agreement with a student, you agree to continue the class. But in my
case, the school officials filed the same charges and against me, and had the Court hear
their matter ahead of my application In the exhibits, you can clearly see that
withdrawing the complaint with BBS and OCR can be a condition of the settlement
agreement The school is clearly aware of the OCR complaint, and federal regulations
prohibit the University from retaliating against anyone or from intimidating, threatening,
coercing, or harassing anyone else because of filing a complaint with OCR or because of
taking parts in the complaint resolution process.

V. 1 INJURIES

If you sustained injuries related to the even s alleged above, describe your injuries and state
what medical treatment, if any, you requir and did or did not receive.

Aug 14, 2018 : Panic attack - occu 1 ed on USC campus
Nov 26, 2018 : Panic attack - escorted to ER from King County District Court
VI, RELIEF
State briefly what you want the court to do for you. Make no legal arguments Do not cite any

cases or statutes. If requesting money damages include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged Explain the basis for these claims.

1) Release my transcript as requested multiple times, allowing plaintiff to inspect the
complete academic records as a former student at USC and per FERPA, and refund
of all of the tuitions that were paid by financial aid, or

2) PaV for the costs of defamation and allow students to continue the educations with
the requested accommodations at USC.

VII. CERTIFiCATION AND CLOSING

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that thiis complaint: (l) is not being presented for an improper

COMPLA|NT FOR V|OLAT|ON OF C|V|L R|GHTS - 10 Ro|and N|a
‘ PO Box 203

Seatt|e WA 98111

P. (253) 888-8001

F. (253) 888-8002

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cV-01778-.]CC Document 10 Filed 12/18/18 Page 11 of 12

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.

1 agree to provide the Clerk's foice with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk's Offrce may result in the dismissal of my case.
Date of signing: /Z,l//‘/l/ZO/€
Signature of Plaintiff g mw /hl¢`/

Printed Name of Plaintiff Roland Ma

COMPLA|NT FOR V|OLAT|ON OF C|V|L R|GHTS - 11 §g|:ndzl\C/)l:
ox
Seatt|e WA 981 1 1
P. (253) 888-8001
F. (253) 888-8002

 

 

Case 2:18-oV-01778-.]CC Doo§ument 10 Filed 12/18/18 Page 12 of 12
l
l

Attachment #1
RE: OCR case number 09-19-2049

3 messages

Ro|and Ma <me@roland.ma> Thu, Dec13, 2018 at 2:27 PM
To: “Berman, Sara" <Sara.Berman@ed.gov>
Cc: OCR <OCR@ed.gov>

Dec 13, 2018

Sara Berman, Supervisory Attorney
Department of Education

50 United Nations Plz Ste 1545

San Francisco CA 94102-4912

RE.- ocR case number 09-19-2049

Dear Ms. Berman,

First of all, l'd like to thank you for your correspondence email dated on Dec 10, 2018, l am glad that with the recent
changes to the Case Processing Manual (CPM), l now could have the opportunity to provide more inputs to it.

Here are the factual information that l would like the Office for Civil Rights to consider:
1) lt is uncontested that USC did approve my accommodations in accordance to Section 504, and it is uncontested that l
have been an "A grade student" until Ms. Brumer failed §rle on a class because she refused some of the approved

accommodations

2) lt is uncontested that l did include Ms. Quinn in the mail conversations with USC, and it is also uncontested that USC
did obtain multiple civil protection orders against me i multiple States.

 

3) lt is uncontested that l did not appear in some of th court hearings, by escaping from service, and due to mental health
issue at that time. But since the opposing counsel provided proof of service to the Court, and therefore, the Court did
grant the civil protection orders against me as default jludgement.

4) lt is uncontested that because they have obtained th` civil protection orders successfully in State of California, they
were able to also ask the Court in State of Washington r§; recognize their orders issued in a different States.

5) lt is also uncontested that l have asked for my transclripts multiple times as a settlement offer, but what USC wanted is
"dismissal of all OCR complaints" as part of the settlement prerequisites

l
6) Finally, it is also uncontested that they have contactéd multiple of my healthcare providers to obtain copies of my
medical records, and by telling my former and current (actually former now) employers the possibility of mass shooting,
which is untrue. lt is uncontested that they have taped llegal documents on me and my neighbors' door, and indicated l will
be doing mass shooting in an elementary school as soonlas tomorrow. lt is also uncontested that because how they have
serve the paperwork in the first place, l lost my only relationship in Seattle, which is Keiro Northwest, and that is the only
depressive moment l ever had in my life. l lost my jobs multiple times because Mr. lmmel from their law firm keep telling
everyone on earth that l will be shooting everyone. lt is uncontested that the postal carrier, Ann Marie, do not want to pick
up my mail anymore because their processors taped everyone's mailbox with my information on it.

Once again, given that USC continue to refuse the accommodations that l need, and due to the absences for most of the
hearings because of the panic attacks l had previously, USC issued the decision of expulsion and still unwilling to provide
me a copy of the transcript as of today. lf l am not treated differently than others, then l wonder why their Title lX officer
rejected and decided to make no comments to my complaints (before filing complaints with OCR), and finally, l know the
school can release all of my information and FERPA do not against it during an emergency situation, but l do not believe it
is fair for all of my complaints to OCR were actually released by their Title lX officer.

As always, l invite you to contact me if you have any questions or concerns or anything else that l could assist with.

Sincerely,

"'l/¢-*A¢`A/\/¢/£V\/\/¢`/

Roland Ma
p. (253) 888-8001
f. (253) 888-8002

 

